Supreme Court, New York County (Debra A. James, J.), entered January 25, 2007, which, inter alia, granted defendant’s motion to dismiss the complaint and awarded defendant costs of the motion, unanimously modified, on the law and the facts, to vacate the award of costs, and otherwise affirmed, without costs.
Plaintiffs claims for legal fees allegedly unpaid by defendant’s decedent were properly dismissed. The estate against which the claims were brought was in probate in New Jersey, the New Jersey limitations period applicable to the claims had expired, and there was no provision in the relevant agreements and documents indicating that New York law was to govern the attorney-client relationship between the decedent and plaintiff law firm (see Gaslow v Phillips Nizer Benjamin Krim & Ballon, 286 AD2d 703, 705 [2001], lv dismissed 97 NY2d 700 [2002]; Boone Assoc. v Oaster, 257 AD2d 370 [1999]; Bachorik v Allied Control Co., 56 Misc 2d 982 [1968], affd 31 AD2d 891 [1969], lv denied 25 NY2d 737 [1969]).
The imposition of costs on the motion was unwarranted since plaintiff’s choice-of-law argument was, although properly rejected, colorable. Concur—Friedman, J.P., Marlow, Nardelli, Buckley and Kavanagh, JJ.